Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Sharon Lee Downes, Appellant                          Appeal from the 349th District Court of
                                                      Houston County, Texas (Tr. Ct. No.
No. 06-13-00146-CR        v.                          10CR270).         Memorandum Opinion
                                                      delivered by Justice Carter, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Sharon Lee Downes, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 2, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk